Citation Nr: 0017140	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  96-18 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a postoperative left 
knee disorder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to 
September 1990. 

In a December 1990 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), the veteran was 
granted service connection for a left knee condition 
identified as anterolateral rotary instability of the left 
knee status post medial and lateral partial meniscectomies.  
A 10 percent disability rating was assigned effective 
September 1990.  In a July 1995 rating decision, the RO 
granted a temporary total rating for convalescence following 
left knee surgery, effective April 14, 1995; the 10 rating 
was continued effective June 1, 1995.  

This matter now comes to the Board of Veterans' Appeals 
(Board) from an August 1995 RO rating decision which denied 
the veteran's claim for a rating in excess of 10 percent for 
his left knee disorder.  The veteran timely appealed this 
determination to the Board.

While the veteran initially requested a hearing before a 
member of the Board on his VA Form 9, Appeal to the Board of 
Veterans' Appeals, the file contains subsequent 
correspondence from the veteran showing that he wanted a RO 
hearing instead.  A transcript of the veteran's June 1996 RO 
hearing is on file.

In October 1998, the Board remanded the veteran's case for 
additional evidence.  Specifically, the Board directed the RO 
to attempt to obtain any additional medical records pertinent 
to the claim and to afford the veteran an opportunity to have 
his left knee examined.  

Following the requested development, the RO, in April 2000, 
once again denied the veteran's claim for an increased 
rating.  The case has now been returned to the Board for 
further appellate review. 



FINDING OF FACT

The veteran's service-connected postoperative left knee 
disorder (to include mild degenerative joint disease shown on 
x-ray) is manifested by slight limitation of flexion and 
complaints of low grade pain, but there is no evidence of 
pain on motion, weakness or excess fatigability, laxity, 
instability, subluxation, effusion, swelling, or atrophy of 
quadriceps muscles.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's  postoperative left knee disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Factual Background

The veteran's service medical records reflect that the 
veteran was treated for left knee problems following an 
inservice injury.  A July 1990 Navy Disability Evaluation 
Record indicated that the veteran was unfit for service due 
to his physical disability diagnosed as anterolateral rotary 
instability of the left knee status post medial and lateral 
partial meniscectomies.

In September 1990, the veteran submitted his claim for 
service connection for a left knee disorder. 

In a December 1990 decision, the RO granted service 
connection for a left knee condition identified as 
anterolateral rotary instability of the left knee status post 
medial and lateral partial meniscectomies.  A 10 percent 
disability rating was assigned effective September 1990.

An undated VA outpatient treatment record indicated that the 
veteran was prescribed Motrin for his left knee symptoms.  VA 
records show that the veteran was again treated for left knee 
complaints in October 1994.  His history of left knee injury 
was noted.  The diagnostic impression was probable early 
degenerative joint disease.  On a March 1995 outpatient 
treatment record, it was noted that the veteran was seen with 
complaints of pain and swelling in the left knee.  The 
assessment was chronic ACL (anterior cruciate ligament) 
deficient knee.   

Private medical records from March and April 1995 show that 
the veteran was seen for increasing problems with the left 
knee.  The conclusion on the report of a March 1995 MRI 
indicated: degenerative cortical changes within the 
posterolateral femoral condyle; decreased stature of the 
posterior horn of the lateral meniscus indicating previous 
tear with remodeling; focal oblique tear inferior posterior 
corner of this meniscus; and thickening of the posterior 
cruciate ligament indicating the presence of chronic 
tendonitis and/or previous injury with fibrous healing.  An 
April 1995 operative report shows that the veteran was 
diagnosed with derangement of the left knee and that he 
underwent abrasion arthroplasty to the patella and the 
femoral sulcus to remove any loose or fragmented cartilage.  
An April 1995 record of a follow-up visit showed that the 
veteran had some patellofemoral disease combined with a 
chronic ACL insufficiency.  His wounds were reported to be 
benign and it was noted that he would be started on a 
comprehensive rehab program.  The private physician indicated 
that the veteran was to return to work at the postal service 
the following day with restriction from kneeling, squatting 
and climbing activities for a month.

In a May 1995 statement, the veteran indicated that he wanted 
to apply for an increased rating for his service-connected 
left knee disorder.  He indicated that he had recent surgery 
on the left knee and he reported that he had increased pain 
and lack of movement in the knee. 

In a July 1995 rating decision, the RO granted a temporary 
total rating for convalescence following left knee surgery, 
effective from April 14, 1995; the 10 percent rating was 
continued effective June 1, 1995.  

On VA examination in July 1995, it was noted that the veteran 
reported subjective complaints of pain and aching in the left 
knee that was aggravated when kneeling, squatting, running, 
and going up and down stairs.  Pertinent findings included 
the presence of non tender incision scars; crepitation felt 
within the soft tissue about the knee; flexion of the left 
knee to 140 degrees; extension of the left knee to 0 degrees; 
and discomfort noted on passive rotary movement of the left 
knee.  The examiner reported no undue laxity of the ligaments 
of the left knee and he reported that the patella was freely 
moveable.  July 1995 X-rays revealed decreased left knee 
joint space.  Weight bearing views were suggested in the 
future.  

In January 1996, the veteran submitted a statement indicating 
his disagreement with an August 1995 RO rating decision that 
evaluated his service-connected left knee disorder as 10 
percent disabling.  In this notice of disagreement (NOD), the 
veteran asserted that his knee hurts him every day and 
especially during the winter months.  He reported that his 
doctor told him that his ACL ligament was totally damaged and 
that he had chronic arthritis in the left knee. 

On his January 1996 VA Form 9, the veteran asserted that he 
had moderate lateral instability in the left knee, that he 
had left knee pain, and that climbing steps to work was 
difficult and worsened in the winter.

During his June 1996 RO hearing, the veteran and his service 
representative asserted that the left knee disorder warranted 
a higher disability rating because it included cartilage 
damage, arthritis, and the absence of an ACL.  They contended 
that the disorder should have been rated under Diagnostic 
Code (DC) 5258 because of the cartilage damage.  The veteran 
testified with regard to how he initially injured the knee 
during service and how he had arthroscopic surgery to repair 
a torn ligament.  He reported that the cartilage damage and 
arthritis was not noted until after service when the veteran 
underwent his second operation.  The veteran reported 
complaints of his knee locking up and giving way.  He noted 
pain that was relieved by Motrin and he reported that he was 
issued a knee brace following his 1995 operation.  The 
veteran testified that he could not undergo reconstructive 
surgery because of his arthritis in the knee.  While the 
veteran stated he had knee pain at work, he reported that the 
left knee disorder did not cause him to lose any time at work 
except for the 1995 operation and convalescence thereafter.  

On VA examination in February 1997, it was reported that the 
veteran noted subjective complaints of pain in the left knee 
that caused some difficulty with activities including 
squatting and bending.  On physical examination, the veteran 
was reported to have had mild swelling of the left knee.  
Range of motion testing of the left knee revealed that he had 
full extension to 0 degrees and that he had flexion to 100 
degrees.  The examiner reported that there was no instability 
of the joint and that motor testing was 5/5.  The diagnostic 
impression was status post arthroscopic surgery of the left 
knee with residuals of reduced range of motion and low-grade 
pain as described above.  There was no evidence of 
incoordination or excessive fatigability at that time.  The 
examiner noted that the veteran was prone to flare-ups with 
increasing pain.

In a September 1998 informal hearing presentation, the 
veteran's service representative referred to VAOPGCPREC 23-97 
and asserted that the symptoms due to the left knee arthritis 
should be rated separately from other symptoms of the 
veteran's service-connected left knee disorder. 

In October 1998, the Board remanded the veteran's case for 
additional development.  Specifically, the Board directed the 
RO to obtain any additional medical records pertinent to his 
claim and to afford the veteran an opportunity to have his 
left knee examined.  

On a December 1998 VA outpatient progress note, the problem 
list included left knee with damage from service in August 
1989, including torn ligament and cartilage damage.  
Complaints reportedly included a dull ache in the knee joint.  
Pertinent objective findings with regard to the left knee 
included no effusion or warmth, palpable crepitus, no 
anterior or posterior draw sign, good range of motion, and 
slight tenderness to pull.  The veteran's gait was described 
as steady with no limp.  In an addendum of the same date, it 
was noted that the veteran's left knee was found to be cooler 
than the right.  The left knee was without swelling, 
erythema, deformity or tenderness.  The assessment was 
probably post-traumatic injury to the left knee with minimal 
physical findings.  Weight bearing radiographs of the left 
knee revealed evidence of degenerative change, predominantly 
within the lateral compartment.

On VA examination in August 1999, the examining physician 
reported that since mustering out of the military, the 
veteran has been a U.S. Post Office worker whose job calls 
for absolute mobility.  The examiner indicated that the 
veteran told him that he had missed no time from work because 
of his left knee disorder, that he had no flare-ups, that he 
was taking no medication for the pain, and that he has not 
had need to be under the care of a physician for the knee 
disorder since the last arthroscopic surgery in 1995.  It was 
noted that the only activities that the veteran avoided were 
full out sprinting and jogging for long periods of time.  On 
physical examination, the left knee was found to be entirely 
normal looking without swelling.  The treating physician 
stated that the left knee demonstrated a full range of 
motion, with extension to 0 degrees and flexion to 120 
degrees.  The examiner reported that there was no laxity and 
that when the left knee was vigorously examined for laxity, 
pain was not provoked.  The veteran's gait was found to be 
entirely normal and it was noted that there was no 
instability of the joint.  The VA physician stated that the 
veteran was "a strapping young man whose quadriceps muscles 
are full and of equal strength both sides."  The impression 
from the above noted December 1998 X-rays was reported.  The 
diagnosis was post arthroscopic surgery of the left knee 
times two with evidence for mild degenerative joint disease 
on X-ray.  
 
B. Analysis

The veteran's claim for increase is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence and complied fully with the remand directives, 
such that there is no further duty of VA to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a); see Stegall 
v. West, 11 Vet. App. 268 (1998).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1.; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  

In the instant case, the veteran's service-connected left 
knee disorder was initially rated as 10 percent disabling 
under 38 C.F.R. 4.71a, DC 5257 (for other impairment of the 
knee, such as recurrent subluxation or lateral instability).  
Under this DC, a 10 percent rating is assigned for slight 
impairment of the knee.  When the impairment is moderate, a 
20 percent application is warranted.  A 30 percent evaluation 
requires severe impairment.  38 C.F.R. 4.71a, DC 5257.  

Review of the record reveals that the veteran's left knee 
disability does not include subluxation or instability.  In 
fact, the most recent August 1999 VA examiner specifically 
indicated that there was no history of instability of the 
left knee, that there was no laxity currently present, and 
that when the left knee was vigorously examined for laxity, 
pain was not provoked.  Along these lines, the Board finds it 
significant that when the left knee was examined in August 
1998, the VA physician reported that there was no anterior or 
posterior draw sign.  The February 1997 examiner rendered no 
findings as to laxity or instability, and specifically 
indicated that the residuals of the veteran's arthroscopic 
surgery consisted of reduced range of motion and low-grade 
pain.  Hence, while there may have been instability in the 
left knee joint prior to the 1995 operation, the claims file 
contains no objective evidence to support such a finding in 
recent years (notwithstanding assertions by the veteran and 
his service representative during the 1996 RO hearing).  
Since the evidence on file shows that the veteran's left knee 
disability does not include instability or recurrent 
subluxation, a 10 percent or higher evaluation under DC 5257 
is not possible.  

The veteran's left knee disorder is currently evaluated as 10 
percent disabling under DCs 5257-5260, indicative of "other 
impairment" of the knee evaluated on the basis of limitation 
of flexion.  See 38 C.F.R. § 4.27.  Since the veteran's 
disability now includes mild degenerative arthritis, 
evaluation of the condition on the basis of limitation of 
motion is appropriate.  See DCs 5003-5010 (prescribing that 
arthritis due to trauma, substantiated by X-ray findings, is 
to be rated as degenerative arthritis, which in turn is to be 
rated on the basis of limitation of motion under the 
appropriate DC for the specific joint or joints involved, 
here, DCs 5260 (for limitation of flexion) and 5261 (for 
limitation of extension). 

DC 5260 prescribes a 10 rating for flexion limited to 45 
degrees; a 20 percent rating for flexion limited to 30 
degrees, and a is warranted.  DC 5261 prescribes a 10 percent 
rating for extension limited to 10 degrees; a 20 percent 
rating for extension limited to 15 degrees; a 30 percent 
rating for extension limited to 20 degrees; a 40 percent 
rating for extension limited to 30 degrees; and a 50 percent 
rating for extension limited to 45 degrees.  

As the veteran has been able to consistently accomplish 
flexion of the left knee to 0 percent, which is normal (see 
38 C.F.R. § 4.71, Plate II), there is no basis for evaluation 
of the disability on the basis of limitation of flexion.  
However, the medical evidence of record reflects left knee 
flexion limited to 100 degrees in February 1997, and to 120 
degrees, in August 1999, without pain.  Clearly, these 
findings do not meet the criteria for even a 10 percent 
evaluation under DC 5260.  While the most recent VA examiner 
described motion of the left knee as "full," when compared 
to standard, or normal flexion to 140 degrees (see 38 C.F.R. 
§ 4.71, Plate II), limitation of flexion of the veteran's 
left knee is shown to be, at worst, slight.  However, because 
the veteran's disability is shown to result in some reduced 
range of motion and low grade pain (conceivably contributing, 
at least occasionally, to additional functional loss in the 
knee during flare-ups), the current 10 percent evalution is 
appropriate.  Such an evaluation is consistent with the 
provisions of 5003, which authorizes a 10 percent rating for 
each major joint or group of minor joints affected by 
limitation of motion (objectively confirmed by findings such 
as swelling, muscle spasm, or satisfactory evidence of 
painful motion) that does not meet the requirements for a 
compensable evaluation.

As noted above, the veteran's complaints of low grade pain 
have been taken into consideration in assigning the current 
10 percent evaluation.  However, the record presents no basis 
for assignment of a higher evaluation on the basis of 
functional loss due to pain or any of the other 38 C.F.R. 
§§ 4.40, 4.45 factors.  Significantly, no pain on motion has 
been shown during examination, and muscle strength has been 
recorded as 5/5 (indicating no showing of weakness), and the 
February 1997 examiner specifically found no evidence of 
incoordination or fatigability.  Further, while the February 
1997 examiner indicated that the veteran was prone to flare-
ups with increasing pain, there is no indication such pain is 
so debilitating as to result in flexion limited to 30 degrees 
or less, or extension limited to 15 degrees or more.  On the 
contrary, during the veteran's June 1996 RO hearing, he 
reported that Motrin relieved the pain.  Further, the August 
1999 examiner specifically indicated that the veteran had no 
flare-ups, that the veteran was taking no medication for 
pain, and that he has had no need to be under the care of a 
physician for the knee disorder since the last arthroscopic 
surgery in 1995. Additionally, the examiner reported that the 
veteran's gait was entirely normal, that the left knee 
disorder did not cause the veteran to miss time at work, and 
that the only activities that the veteran avoided were full 
out sprinting and jogging for long periods.

Hence, there is no basis for assignment of more than the 
current 10 percent evaluation on the basis of limitation of 
motion, clearly, the most predominant symptom associated with 
his disability.  However, the Board also has considered the 
applicability of other diagnostic codes in evaluating the 
veteran's left knee.  

During his June 1996 hearing, the veteran asserted that his 
left knee disorder should be rated as 20 percent disabling 
under DC 5258, because his service-connected disorder 
involved damage to the cartilage in that knee.  Diagnostic 
Code 5258 provides for a 20 percent evaluation for cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint.  The Board notes that the 
veteran's inservice injury appears to have involved the 
cartilage in the left knee and that the veteran did undergo 
medial and lateral partial meniscectomies during service.  
Presently, however, there does not appear to be a problem 
with the cartilage or with dislocation.  Furthermore, while 
the veteran testified that his knee would sometimes lock up 
or give way, the file contains no objective evidence 
indicating that the knee disorder is manifest by "locking" 
or effusion.  To the contrary, the December 1998 progress 
note specifically indicated that there was no left knee 
effusion, and the August 1999 VA examination report indicated 
that the veteran enjoyed full range of motion of the left 
knee with no laxity and no instability.  Absent a showing of 
frequent episodes of "locking," pain, and effusion into the 
joint, a 20 percent rating is not possible under DC 5258.

There is also no basis for assignment of an evaluation in 
excess of 10 percent under any other potentially applicable 
diagnostic code pertaining to evaluation of left knee 
disability.  There is no showing of, or of disability 
comparable to ankylosis of the left knee, dislocation of 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint, or active symptoms from an 
earlier removal of semilunar cartilage of the left knee, such 
as would permit rating under alternate criteria set forth in 
DCs 5256, 5258, and 5259.  Likewise, since the veteran's left 
knee disorder does not include any impairment of the tibia or 
fibula and it is not manifested by genu recurvatum, DC's 5262 
and 5263 are not for application.

Finally, there is no basis for assignment of separate 
evaluations for the various condition historically shown to 
affect the left knee.  The Board acknowledges that the in a 
precedent opinion, the General Counsel of VA held that a 
veteran who has arthritis and instability in his knees may 
receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Moreover, the VA General Counsel has since held, that 
separate ratings are only warranted in these types of cases 
when the veteran has limitation of motion in his knees to at 
least meet the criteria for a zero-percent rating under DCs 
5260 or 5261, or (consistent with DeLuca v. Brown, 
8 Vet. App. at 204-7 and 38 C.F.R. §§  4.45 and 4.59) where 
there is probative evidence showing the veteran experiences 
painful motion attributable to his arthritis.  See VAOPGCPREC 
9-98 (Aug. 14, 1998).  In this case, however, the veteran is 
being compensated for functional loss attributable to 
arthritis, and there simply is no medical evidence 
establishing that, post-surgery, he experiences any 
instability or laxity in the knee.  The Board emphasizes 
that, even pursuant to the above-cited decisions of the VA 
General Counsel,  disability evaluations are assignable on 
the basis of functional loss shown, not merely diagnoses.

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings).  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
veteran's left knee disability is appropriately evaluated as 
10 percent disabling, and that there simply is no basis for 
assignment of a higher evaluation.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).

ORDER

A rating in excess of 10 percent for a postoperative left 
knee disorder is denied. 


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

